StepheNS, J.,
delivered the opinion of the court.
In our opinion the facts do not show beyond a reasonable doubt that the defendant is guilty of the crime charged. We have carefully read the entire record, and our judgment is based on all the testimony in the case. The proof does not show that appellant was seen anywhere about the pasture of Mr. Young, or that he carried to Water Valley any animal whatever. Appellant lives in the town of Water Valley, and operates there a negro restaurant, and, on account of *790the business be is engaged in, occasionally buys fresb meat. Tbe fact that be operates a restaurant might have added to tbe suspicion that be was guilty. As a matter of fact, tbe conviction' is based more on suspicion than-positive proof. Tbe conduct of appellant in arranging with Mr. Terrell to take one-balf of tbe dressed meat, tbe manner in wheich be bad tbe animal butchered, and tbe way in which be disposed of tbe bide are all consistent with good .faith. There was no> concealment, and no effort to conceal anything. Responsible white men bandied tbe transaction. The best way to identify-tbe animal would be by* means of its bide. This positive and continuing evidence of identification ■ was not destroyed by appellant; but, ón tbe contrary, the bide was turned over to Mr.. Terrell,, tbe state witness, to be offered on tbe market and disposed of to tbe best advantage there at Water Valley. There is no positive evidence that tbe animal slaughtered at tbe instance of appellant is tbe identical animal lost by Mr. Young. It may have been tbe same animal, but tbe proof does not establish this fact beyond a reasonable doubt; It is possible that tbe ox which Mr. Young lost strayed from, bis pasture through no criminal agency whatever, and just what did become of tbe animal is largely a matter of speculation.
Under this view of tbe facts,' we need not comment upon tbe alleged failure to prove venue, or upon tbe instruction complained of.
Reversed’ and remanded.